ORDER
PER CURIAM.
Joyce Hughes1 appeals the circuit court’s summary judgment in favor of Mercantile Bank of Kansas City in the bank’s lawsuit against her and her former husband, Byron Brantley, for nonpayment of a note. Hughes did not respond to the motion for summary judgment. We affirm. Because we do not discern any jurisprudential value to publishing an opinion, we issue this summary order. Rule 84.16(b).

. When she signed a note to borrow money from Mercantile Bank, she was married to Byron Brantley and signed as Joyce Brantley. The cou-pie later divorced, and she has resumed using her maiden name of Hughes.